Worden, C. J.
This was an action by the appellee against" the appellants, on an account for making railroad ties and fence posts. It was commenced before a justice of the peace, where the plaintiff recovered ninety-three dollars and eighty cents, and the defendants appealed. In the circuit court, the plaintiff had a verdict and judgment for one hundred and fifty dollars. The defendants moved for a new trial, assigning, among other grounds, that the damages assessed were excessive.
The evidence is set out in a bill of exceptions, and, upon an examination of it, we are of opinion that it fails to sustain the verdict for so large an amount. The damages assessed were excessive, and the motion for a new trial should have prevailed.
We are of opinion that the amount recovered before the justice was about right. It is therefore ordered that if the *235appellee shall, within sixty days from this time, remit all the damages except the sum of ninety-three dollars and eighty cents, the judgment for the residue will be affirmed, at the costs of the appellee. Otherwise the judgment will be-reversed, with costs, and the cause remanded for a newtriah.